an | iV
‘AQ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

United States of America a JUDGMENT IN A CRIMINAL CASE
Vy. . . {For Offenses Committed On or After November 1, 1987)
Baltazar Garcia-Martinez Case Number: 3:19-mj-23466
| Stephen Patrick White
Defendant's Attorney
REGISTRATION NO. 88536298 a rl lal cn [ 3
THE DEFENDANT: AUG 26 2019
bd pleaded guilty to count(s) 1 of Complaint
LC) was found guilty to count(s) en) Sues SK US be: STRICT COURT
after a plea of not guilty. BY NESTE OP TAT Sere
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense _ Count Number(s)
8: 1325 ILLEGAL ENTRY (Misdemeanor) 1
LI The defendant has been found not guilty on count(s)
fF] Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

4 TIME SERVED C] _ days

 

XX Assessment: $10 WAIVED Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
C1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT 1S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to -pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 26, 2019
Date of Imposition of Sentence

Received éf. /] Wo

DUSM HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 
 
  

Clerk’s Office Copy —_ So Oo 3:19-mj-23466

 

 
